DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 3/15/2019 has been received however only a cursory review over the references was conducted due to the large number of references included on the IDS. In view of the large number of references, the Examiner requests the Applicant to point out relevant sections of each listed IDS references to help further prosecution.
Status of Application
Claims 1-15 are pending. Claims 1 and 10 are the independent claims. 
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim 
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 

Claim Objections
Claim 15 have typographical errors that need to be corrected. 
Claim 15 appears to be cut of and missing the later part of the claims, as it states “determining a maximum allowable vehicle” and stops. The Office looked through the application and could not find if the following pages were cut off, or this was a scanning error. As currently presented, Claim 15 is meaningless as it is incomplete. The Office suggests resubmitting Claim 15, for proper analysis.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  3 and 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 3 states “the trailer backup assist system is configured to utilize function defining” and this limitation is unclear. Is there a missing “a” before function, or is there more missing from this claim. As currently presented, Claim 3 fails to clearly recite the metes and bounds of the claims and is thus indefinite. The Office is going to interpret this as missing an “a”. Appropriate action is required.
Claim 15 is rejected as being unclear and for failing to clearly recite the metes and bounds of the claims. It appears that part of the claim was cut off, was lost in 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-13, and 15 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lavoie et al. (United States Patent Publication 2014/0052337).
With respect to Claim 1: Lavoie discloses “A trailer backup assist system for motor vehicles” [Lavoie, ¶ 0023, 0029-0034 and 0037]; 
“the trailer backup assist system comprising: an auxiliary input feature in a vehicle interior that can be used by a vehicle operator to provide a steering curvature request while the vehicle is backing up with a trailer attached thereto corresponding to a desired vehicle path without requiring a user to move a steering wheel” [Lavoie, ¶ 0023, 0033-0034 and 0037]; 

“thereto utilizing an input” [Lavoie, ¶ 0023, 0033-0034 and 0037]; 
“comprising at least one of a steering curvature request from the auxiliary input feature while the vehicle is backing up with a trailer attached thereto, and an angle of a trailer relative to the vehicle that is measured while the vehicle is backing up with a trailer attached thereto” [Lavoie, ¶ 0023, 0033-0034 and 0037]; 
“and wherein the trailer backup assist system generates a command to control at least one of a brake system, an engine torque, and a transmission gear selection to thereby control vehicle speed in a reverse direction” [Lavoie, ¶ 0023, 0033-0034 and 0037].
With respect to Claim 2: Lavoie discloses “The trailer backup assist system of claim 1, wherein: the brake system comprises a vehicle brake system” [Lavoie, ¶ 0023, 0033-0034 and 0037].
With respect to Claim 3: Lavoie discloses “The trailer backup assist system of claim 1, wherein: the trailer backup assist system is configured to utilize a function defining a plurality of non-equal maximum vehicle speeds as a function of trailer angle” [Lavoie, ¶ 0023, 0033-0034, 0037, and 0041];
“to limit vehicle speed in a reverse direction to a maximum vehicle speed based on a trailer angle measured while the vehicle is backing up with a trailer attached thereto” [Lavoie, ¶ 0023, 0033-0034, 0037, and 0041].
Claim 4: Lavoie discloses “The trailer backup assist system of claim 1, wherein: the trailer backup assist system limits vehicle speed in a reverse direction as a function of a steering curvature request by a user that is input while the vehicle is backing up with a trailer attached thereto” [Lavoie, ¶ 0023, 0033-0034, 0037, and 0041].
With respect to Claim 5: Lavoie discloses “The trailer backup assist system of claim 1, wherein: the trailer backup assist system determines at least one maximum allowable speed in reverse based on at least one of a trailer angle that is measured while the vehicle is backing up with a trailer attached thereto, and a steering curvature request of a user that is input while the vehicle is backing up with a trailer attached thereto” [Lavoie, ¶ 0023, 0033-0034, 0037, and 0041].
With respect to Claim 6: Lavoie discloses “The trailer backup assist system of claim 5, wherein: the trailer backup assist system utilizes a predefined relationship between a maximum allowable vehicle speed and an operating parameter to determine a maximum allowable speed wherein the operating parameter comprises at least one of a trailer angle measured while the vehicle is backing up with a trailer attached thereto and a steering curvature request of a user that is input while the vehicle is backing up with a trailer attached thereto” [Lavoie, ¶ 0023, 0033-0034, 0037, and 0041].
With respect to Claim 8: Lavoie discloses “The trailer backup assist system of claim 1, including: a brake system control module” [Lavoie, ¶ 0023, 0033-0034, 0037, and 0041]; 

“a hitch angle detection apparatus” [Lavoie, ¶ 0023, 0033-0034, 0037, and 0041]; 
“and wherein the trailer backup assist system obtains a trailer angle from the hitch angle detection apparatus while the vehicle is backing up with a trailer attached thereto and generates a command to at least one of the brake system control module and the powertrain system control module to limit a maximum vehicle speed in a reverse direction while the vehicle is backing up with a trailer attached thereto” [Lavoie, ¶ 0023, 0033-0034, 0037, and 0041].
With respect to Claim 9: Lavoie discloses “The trailer backup assist system of claim 1, including: a brake system control module” [Lavoie, ¶ 0023, and Figure 2]. 
With respect to Claim 10-13 and 15: all limitations have been examined with respect to the system in claims 1-6 and 8-9. The method taught/disclosed in claims 10-13 and 15 can clearly perform on the system of claims 1-6 and 8-9. Therefore claims 10-13 and 15 are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 7 and 14 are rejected under 35 USC 103 as being unpatentable over Lavoie et al. (United States Patent Publication 2014/0052337) in view of Deng et al. (United States Patent Publication 2006/0229782).
With respect to Claim 7: While Lavoie discloses “The trailer backup assist system of claim 6, wherein: the maximum allowable speed varies as a function of at least one of a trailer angle and a steering request of a user” [Lavoie, ¶ 0023, 0033-0034, 0037, and 0041];

Deng, which is also a vehicle trailer control system teaches “a model equation in linear form can be written as” [Deng, ¶ 0040, 0046, 0052, and 0064].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Deng into the invention of Lavoie to not only include using ratios and functions based on speed and trailer angles as Lavoie discloses but to also use linear functions to control trailers as taught by Deng with a motivation of being able to model systems [Deng, ¶ 0040] and further using known systems of math (linear or non-linear) for vehicle control are known and well established in the art. Additionally, the claimed invention is merely a combination of old, well known elements functions controlling a vehicle system and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Office Note:
It is the Office's stance that the specification a linear function, without any explanation of any well-known benefit of a linear function over a non-linear function is a mere design choice. By choosing a linear function over a non-linear function, without the recitation in the specification of a known and understood benefit, does not distinct the invention over the prior art. Applicant even states in the specification, that “the maximum allowable vehicle speed then transitions 
With respect to Claim 14: all limitations have been examined with respect to the system in claim 7. The method taught/disclosed in claim 14 can clearly perform on the system of claim 7. Therefore claim 14 is rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESS WHITTINGTON/Examiner, Art Unit 3669